Citation Nr: 0011943	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-20 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to September 25, 1996, 
for the award of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968 and from January 1970 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  One of the 
matters the Board must address is which issue or issues are 
properly before it at this time.  Under the provisions of 
38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1999).

While the veteran has filed several claims for VA 
compensation, he has filed only one substantive appeal.  In 
December 1998, the veteran requested entitlement to an 
earlier effective date to establish service connection for 
post-traumatic stress disorder (PTSD) prior to September 25, 
1996.  Accordingly, this is the sole issue that the Board 
will address at this time.  Any additional claims should be 
filed initially with the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In June 1983, the veteran filed a claim seeking service 
connection for PTSD.

3.  In September 1983, the RO contacted the veteran and 
requested additional information regarding his claim for 
PTSD.  No response was received from the veteran.

4.  In September 1983, the VA Medical Center (VAMC) contacted 
the RO and indicated that the veteran had requested 
postponement of his examination.  The examination was 
rescheduled.

5.  In January 1984, the VAMC contacted the RO and stated 
that the veteran had failed to report for three scheduled 
examinations.

6.  In a March 1984 rating action, the RO denied the 
veteran's claim for disability benefits due to his failure to 
report for scheduled examinations.  At this time, it was 
stated that no further action would be taken unless the RO 
received notification of his willingness to report for an 
examination.  It was stated that an examination would be 
rescheduled and his claim would be reconsidered when the 
examination was complete.  The veteran was given notice of 
this determination on March 29, 1984, along with a copy of 
his appellant rights.

7.  The veteran did not file a timely appeal to the March 
1984 determination.  Accordingly, the March 1984 
determination became a final adjudication of the veteran's 
June 1983 claim.

8.  On September 25, 1996, the veteran petitioned to reopen 
his previously denied claim of service connection for PTSD.  
A VA psychiatric evaluation was performed in June 1997.  
Based on this evaluation, in an October 1997 rating 
determination, the veteran was awarded service connection for 
PTSD.  The veteran was found 50 percent disabled due to his 
service-connected PTSD from September 25, 1996, the date he 
petitioned to reopen the previously denied claim.

9.  The RO's decision of March 1984 was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.




CONCLUSION OF LAW

The criteria for an effective date prior to September 25, 
1996, for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5108, 5110(a), 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.105, 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed his initial claim for VA compensation in 
September 1968.  At that time, he made no reference to PTSD.  
In a June 1969 rating determination, the veteran was awarded 
service connection for wounds received during his first 
period of active service.  The veteran served in a second 
period of active duty from January 1970 to December 1976.

In June 1983, the veteran filed his initial claim seeking 
service connection for PTSD.  Medical records were obtained 
by the RO at that time to support the veteran's claim.  These 
medical records include records of a hospitalization for 
treatment of PTSD from August 1982 to February 1983 and for 
PTSD and other psychiatric disorders from April 1983 to 
October 1983.  

In September 1983, the RO contacted the veteran and requested 
that he provide the dates and places of his military 
assignments and his specific duties at each location.  It was 
noted that the RO had requested the veteran's service records 
from the military to support his claim for service connection 
for PTSD.  It was also stated that additional information 
would be required from the veteran to support this claim.  No 
response was received by the veteran regarding this request 
for information.

In September 1983, the VAMC informed the RO that the veteran 
had requested postponement of his examination.  It was 
indicated at that time that they would reschedule the veteran 
as soon as possible.  During this time it was indicated that 
the veteran's claims folder was misplaced.  The claims folder 
was soon located.

While waiting for the veteran to be evaluated by the VAMC, 
the RO obtained additional medical records pertinent to the 
claim, including the April to October 1983 hospitalization 
for PTSD and alcohol abuse.  During this hospitalization, it 
was noted that a review of background history revealed a long 
history of irritable and unstable temper, which may have 
begun in childhood.  The veteran also noted his difficulties 
during his service in the Vietnam War.

In a January 1984 report, the VAMC contacted the RO and 
indicated that the veteran had failed to report for three 
appointments.  The RO had obtained additional records 
pertinent to the veteran's claim, including his service 
personnel records.  However, without the VA examination, a 
final adjudication of this claim could not be prepared.  
Accordingly, in March 1984, the RO contacted the veteran and 
stated that the VA could not grant his claim for disability 
benefits.  The RO stated, in pertinent part:

Claimants must undergo an examination 
when requested, and you failed to report 
for a scheduled examination.  No further 
action will be taken unless we receive 
notification of willingness to report for 
examination.  If you do so, an 
examination will be re-scheduled and the 
claim will be reconsidered when the 
examination is completed.

It appears that this rating determination was sent to the 
veteran's last known address.  In this regard, it must be 
noted that the veteran appears to have changed addresses 
several times.  However, there was no indication that the 
notice of March 29, 1984, rating determination was returned 
as undelivered to the veteran.

The veteran filed no additional statement with the RO until 
years following the March 1984 rating determination.  In July 
1996, the veteran requested a copy of his last rating 
decision.  The RO responded with a copy of the March 1984 
rating decision in August 1996.

On September 25, 1996, the veteran filed a claim seeking 
service connection for PTSD.  In January 1997, the veteran 
provided a detailed statement regarding his stressors in 
active service, similar in nature to the statement requested 
by the RO in September 1983.  In a March 1997 rating 
determination, the RO noted the veteran's active service from 
January 1970 to December 1976.  The RO also determined that 
the evidence was insufficient to evaluate the veteran's 
currently service-connected disabilities due to abandonment 
of his claim from December 1976 to March 1981.  The rating as 
to service connection for PTSD was deferred pending a VA 
evaluation that the veteran attended in June 1997.  Based on 
this evaluation, the RO, in an October 1997 rating 
determination, awarded the veteran service connection for 
PTSD effective September 25, 1996, the day he petitioned to 
reopen the previously denied claim.  The veteran has been 
found to be unemployable due to his service-connected 
disabilities from September 25, 1996.

In April 1998, the veteran requested an earlier effective 
date of June 8, 1983, for the award of service connection for 
PTSD.  The veteran stated that he was hospitalized at a VAMC 
from August 1982 to February 1983 and from April 1983 to 
October 1983 and that both inpatient hospitalizations 
indicated PTSD.  It was noted that during 1983 he was asked 
to provide additional information (stressor statement) and 
scheduled for three rating examinations for which he failed 
to report.  The veteran did not allege that he did not 
receive notice of the scheduled rating examinations.  The 
veteran did contend that there was sufficient evidence to 
find PTSD based on the two periods of hospitalization.  The 
veteran maintained that if an examination needed to be 
performed, it should have been scheduled during the periods 
he was hospitalized.

In his substantive appeal of December 1998, the veteran 
contended that he did not receive any letters requesting him 
to report for a rating examination.  He also stated that he 
did not receive the letter of September 19, 1983, requesting 
additional development information.  He reported that at that 
time he lived in the woods in a cave with another combat 
veteran and that he did not have a mailing address.  It was 
again contended that there was sufficient medical evidence 
available to provide a rating to establish service connection 
for PTSD.

The veteran's representative prepared written argument in 
February 1999.  It was contended that the RO had 
"abandoned" the veteran.  It was stated that the RO should 
have had the veteran examined while he was a patient at the 
VAMC.  It was noted that, other than the VA examination, 
there was no other part of the diagnosis of PTSD that was not 
understood by the VA in 1983 or 1984.

Analysis

The veteran and his representative contend that he should be 
awarded service connection for PTSD from the date he 
initially filed his claim in June 1983.  However, this 
initial claim was effectively denied by the RO in March 1984 
due to the veteran's failure to report for several scheduled 
examinations.  This determination was not appealed by the 
veteran.  Based on the evidence of record, had the veteran 
responded to the March 1984 determination and provided the 
information requested, it is probable that the RO would have 
rescheduled the examination.  It is possible, though by no 
means certain, that the RO may then have awarded the veteran 
service connection for PTSD.  Unfortunately, the veteran did 
not respond either to the RO's requests, nor did he file a 
timely appeal within the one year after the date of the 
notice of the March 1984 rating determination.  Accordingly, 
the RO decision in March 1984 was final in the absence of 
clear and unmistakable error (CUE).

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended when the evidence establishes "clear and 
unmistakable error."  As stated by the United States Court 
of Veterans Claims (Court), for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

Based on the regulations that existed in 1983 and today, 
where entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, action shall be 
taken in accordance with 38 C.F.R. § 3.655(b) (1999).  When 
the examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  

In this case, it appears that the RO had determined that they 
could not adjudicate the claim of entitlement to service 
connection for PTSD without an examination.  While the 
veteran has contended that his hospitalizations should have 
provided the RO with sufficient medical evidence to warrant 
the allowance of this claim, the record does not show 
"indisputable" entitlement.  The summary of VA 
hospitalization from August 1982 to February 1983 contained a 
diagnosis of PTSD, but noted initial hospitalization was for 
drug and alcohol abuse.  It was indicated that psychometric 
testing was reportedly "compatible" with the diagnosis of" 
PTSD.  The veteran described various combat events in 
service, with central focus on his loss of an eye, the death 
of a friend and his close range killing of a Viet Cong, and 
these "seemed to have some bearing on the subsequent 
development of a personality style" in which he tended to 
remain "combat effective."  

The summary of VA hospitalization from April to October 1983 
reflected multiple psychiatric diagnoses including PTSD, 
alcohol abuse, and borderline personality.  At this time he 
was reported to have a long history of irritable and unstable 
temper which "may well" have begun in childhood.  He was 
noted to have been a "combatant" in Vietnam and sustained 
loss of an eye.  Following Vietnam service, his temper 
reportedly worsened and he began experiencing nightmares, 
intrusive thoughts and flashbacks "(usually when 
inebriated)."  It was stated that during his first 
hospitalization he had ventilated many of his Vietnam combat 
experiences, but his level of tension had only moderately 
decreased.  He remained hypervigilant and irritable.  The 
providers expressly observed that his entire hospitalization 
was "somewhat problematic in that although he actively 
participated in therapy, there seemed little evident change 
in his personality.  We saw no nightmares or flashbacks."  

As the record stood before the RO in 1984, neither 
hospitalization documented the complete diagnostic criteria 
for PTSD.  It was also significant that, although the veteran 
provided a history of nightmares and flashbacks, the summary 
of the second hospitalization, which extended for over six 
months, explicitly noted that these symptoms were never 
observed.  Furthermore, the second hospitalization raised a 
number of diagnoses besides PTSD, including a personality 
disorder.  There were a number of references in both 
hospitalizations to personalty problems.  Accordingly, the RO 
was fully entitled to request a formal examination to 
determine the correct diagnostic classification of any 
psychopathology and the relationship of such psychopathology 
to service, if any.  Additionally, in light of the fact that 
the previous medical providers had raised a fundamental 
question as to whether key subjective symptoms (nightmares 
and flashbacks) were actually present, the RO was not 
compelled to accept the diagnosis of PTSD where the medical 
providers themselves pointed to a clear conflict between the 
diagnosis and critical findings.  Thus, since the diagnosis 
of PTSD was fully disputable on the record, failing to grant 
service connection can not be found to rise to the level of 
CUE.  In this regard, the Court itself has noted subsequently 
that the fact that a veteran may have been diagnosed with 
PTSD does not mean that the rating board is required to grant 
service connection for PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).

In September 1983, the RO contacted the veteran and requested 
additional information regarding his claim for PTSD.  No 
response was received from the veteran.  Under 38 C.F.R. 
§ 3.158(a) (1999), where evidence requested in connection 
with an original claim, a claim for increase or to reopen or 
for the purpose of determining continued entitlement is not 
furnished within 1 year after the date of request, the claim 
will be considered abandoned.  After the expiration of 1 
year, further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation shall commence not earlier than the 
date of filing the new claim.  The provisions of 38 C.F.R. 
§ 3.158(a) in effect in 1983 and 1984 are the same as now.

In September 1983, the VAMC contacted the RO and indicated 
that the veteran had requested postponement of his 
examination.  The examination was rescheduled.  In January 
1984, the VAMC contacted the RO and stated that the veteran 
had failed to report for three scheduled examinations.  Under 
38 C.F.R. § 3.329 (1984), the regulations at that time stated 
that every person applying for compensation "shall submit" 
to examinations when required to by the VA.  38 C.F.R. 
§ 3.329 (1984), is not in effect at this time, but was in 
effect was the veteran filed this claim in June 1983.

The Board has noted the representative's contention that the 
RO "abandoned" the veteran in this instant case.  However, 
the undersigned must note that the VAMC scheduled the veteran 
for three separate evaluations that the veteran failed to 
attend.  The RO then immediately responded to the veteran's 
request for information in July 1996, years after he had 
failed to contact the RO with the requested information in 
September 1983.  

In his substantive appeal of December 1998, the veteran 
indicates that he did not receive any of the letters 
requesting him to report for a rating examination.  He 
indicates that he was living in a cave with another combat 
veteran.  The Board does not question that the veteran's 
current recollection is that he failed to receive the notices 
to report for examination because he was living in a cave, 
but the record demonstrates that this recollection of events 
some two decades ago is not accurate.  There is a presumption 
of regularity under which it is presumed that government 
officials have properly discharged their official duties.  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 71 L. Ed. 131, 47 S. Ct. 1 (1926).  Ashley v. Derwinski, 
2 Vet. App. 307, 308 (1992) (Ashley II); see also Mindenhall 
v. Brown, 7 Vet. App. 271 (1994) (the presumption of 
regularity applies to the VA mailing of the RO decision in 
the same manner as it applies to the Board mailing of the 
decision) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (Ashley I)); and Jones v. West, 12 Vet. App. 98, 100 
(1998).  Therefore, VA is presumed to have properly 
discharged its official duty to mail notice to the veteran of 
the physical examinations.  The presumption of regularity is 
not absolute and may be rebutted by the submission of "clear 
evidence to the contrary".   Ashley II, 2 Vet. App. at 309 
(citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); 
see also YT v. Brown, 9 Vet. App. 195, 199 (1996); 
Mindenhall, 7 Vet. App. at 274; Ashley I, supra.    

In this context, the Board must point out that two of the 
examination requests were sent out for examinations scheduled 
in September 1983.  Both those notices, as was the notice for 
the December 1983 examination, were sent to the address the 
veteran had provided the RO in June 1983.  The summary of VA 
hospitalization from April 1983 to October 21, 1983, reflects 
195 inpatient days and 5 days absent.  Therefore, it is clear 
that he could not have failed to receive these notifications 
because he was living in a cave throughout the period.  
Furthermore, the contemporary documentation confirms beyond 
dispute that he did receive notification of an examination 
and requested a postponement.  Moreover, he was hospitalized 
both in June 1983 as well as in September 1993 with VA, and 
he had provided the RO with his mailing address in June 1983 
to which the RO mailed the notifications.  While he maintains 
at times that he did not receive these notifications, none of 
them is shown to have been returned to VA as undeliverable.  

The Board further observes that the claimant has not 
consistently denied that he received the notifications.  The 
veteran's statement of December 1998 alleging he did not 
receive the notifications may be contrasted to his April 1998 
statement, in which he appears to indicate that he did 
receive notice of the three rating examinations, or at a 
minimum fails to dispute that he received the notifications.  
In April 1998, the veteran states, in pertinent part:  

During 1983 I was asked to provide 
additional information (stressor 
statement) and scheduled for three rating 
examinations for which I failed to 
report.

Accordingly, the Board concludes that the record shows the RO 
sent the notice to the address provided by the veteran, that 
the record demonstrates that veteran actually received notice 
to report by correspondence sent to his last mailing address 
of record, and that there is no evidence to support the 
conclusion that the notices were returned as undeliverable.  
There is, indeed, affirmative evidence to confirm the notice 
sent to the mailing address provided by the veteran was 
received by the claimant.  Thus, the Board finds the 
presumption of regularity is not rebutted and the 
responsibility for the veteran's failure to report for 
examination rests completely on his shoulders.

In this case, the veteran petitioned to reopen his previously 
denied claim of service connection for PTSD on September 25, 
1996.  Consequently, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(q)(ii), the effective date of a claim 
received after a final prior disallowance will be the date of 
the claim or the date entitlement arose, whichever is later.  
In this case, the veteran can be awarded service connection 
for PTSD no earlier than the date of the receipt of his 
application to reopen his claim by the RO, September 25, 
1996.  It is important to note that the RO's final decision 
to award the veteran service connection for PTSD was clearly 
based on the veteran's articulate statement of the facts 
surrounding his Vietnam service in January 1997 as well as 
the VA evaluation of June 1997.  Accordingly, for the reasons 
noted above, this claim must be denied.


ORDER

The claim for an earlier effective date for the grant of 
entitlement to service connection for post-traumatic stress 
disorder prior to September 25, 1996, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

